Citation Nr: 0634329	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Waco, 
Texas (RO).

Procedural history

The veteran's July 2001 claim was denied in the March 2002 
rating decision, and the veteran timely appealed.  The 
veteran and his representative presented testimony and 
evidence before the undersigned Veterans Law Judge (VLJ) at a 
hearing at the RO in February 2004.  A transcript of that 
hearing is included in the veteran's claims file.  

The Board referred the claim for an opinion from an 
Independent Medical Examiner (IME) in February 2005, and 
received the opinion in September 2006.  In October 2006, the 
veteran, through his representative, waived his right to 
submit additional evidence in response to the IME's opinion.


FINDING OF FACT

Evidence that the veteran's heart condition, to include 
Marfan syndrome and aortic complications, was aggravated 
during his active duty service is at least in equipoise.


CONCLUSION OF LAW

Entitlement to service connection for a heart condition, to 
include Marfan syndrome and aortic complications, is 
warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a heart condition.  While not disputing that he may have had 
a congenital abnormality, possibly Marfan syndrome or a 
variation thereof, before service, he contends that such was 
aggravated through his four years of service.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  It is therefore 
applicable to this case.

The veteran received appropriate VCAA notice via a letter 
from the RO dated September 27, 2001.  In any event any 
deficiencies in VCAA notice constitute harmless error in 
light of the Board's grant of service connection for the 
benefits sought.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that VCAA 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. 

As will be discussed in greater detail below, the Board 
granting service connection for the heart condition.  It is 
not within the Board's jurisdiction to assign a disability 
rating or an effective date for service connection for such 
disability. The Board is confident that prior to doing so, 
the agency of original jurisdiction will provide the veteran 
with appropriate notice under Dingess.

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  

VA's General Counsel, however, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  See VAOPGCPREC 82- 90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

Aggravation

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran claims, in essence, that he had congenital heart 
disease, possibly associated with Marfan syndrome or a 
variant thereof, which was aggravated by his active military 
service.  

As noted above, to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of disease; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With regard to element (1), the record is replete with 
evidence of the veteran's heart disability.  The veteran's 
heart condition has been manifested by aortic dissection, 
aortic root aneurysm and cystic medial necrosis of the aorta.  
The Board therefore finds that element (1) is satisfied.

With regard to element (2), evidence of an in-service 
incurrence or aggravation of a disease or injury, the 
veteran's service medical records (SMR) do not show any 
incurrence of the diagnosed heart disease during service.  
This is not, however, the veteran's contention.  Rather, he 
contends that he had a congenital disability, including a 
heart condition, which became worse due to the rigors of 
military service.  He points to the fact that his heart 
condition was initially identified, and surgery performed in 
1996, not long after he left military service in 1994.

As is noted above, VA's General Counsel has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  The medical evidence of record 
strongly suggests that the veteran has a congenital 
disability involving the heart, although its precise nature 
is still unclear.   One of the veteran's private physicians, 
Dr. J.E.B., stated in a June 2001 report that the veteran 
suffered from a form of Marfan syndrome, which is a 
congenital disability.  The IME was not as certain as to the 
nature of the congenital disability, stating as follows:

[t]he occurrence of a dissection complicating a 
large aortic root aneurysm in a young man certainly 
is strongly suggestive of an inherent weakness in 
the aorta even if it is not Marfan syndrome.

Thus, the presence of a pre-existing congenital condition, if 
not its precise diagnosis, has been established by competent 
medical evidence. 

In this case, evidence of in-service aggravation of the pre-
existing congenital condition and medical nexus evidence are 
effectively identical.  That is, if evidence establishes 
aggravation, it also establishes a medical nexus to service.

With regard to both aggravation and element (3), the IME 
stated the following:

the most probable relationship between [the 
veteran's] naval service and his subsequent 
cardiovascular issues is that the physical exertion 
required of [the veteran] during his naval service 
likely resulted in aggravation of an inherent 
weakness in his aorta.  This aggravation likely 
resulted in additional growth of the aorta and may 
have increased his probability of having his 
subsequent aortic complications.

Thus, after a review of the entire record, the Board finds 
that the competent medical evidence satisfies the second and 
third Hickson elements.  All three elements are therefore 
met.  For the reasons stated above, the benefit sought on 
appeal should be granted.

Additional comments

The Board observes in passing that its grant of service 
connection based on aggravation encompasses only "the degree 
of disability existing over and above the degree existing at 
the time of entrance into the active service".  See 
38 C.F.R. § 4.22 (2006).  This is a medical determination 
about which the Board cannot comment.

Finally, the medical evidence of record is unclear concerning 
the current manifestations of the veteran's heart disability.  
This, too, involves a medical determination.  As noted above, 
the veteran will have the opportunity to provide evidence to 
the agency of original jurisdiction concerning those matters.


ORDER

Service connection for a heart condition is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


